THE        ATNDRNEY           GENERAL
                         OF TEXAS



                            May12, 1976



The Honorable E. L. Short              Opinion No. H- 821
Chainsan
Cossnitteeon Intergovernxental         Per Location of offices
    Affairs                            of justices of ,ths peace.
Xouse Office Building
P. 0. Box 2910
Austin, Texas 70767
Dear RepresentativeShort:
     At the direction of the House IntergovernmentalAffairs
Cosunitteeyou ask:
          If a justice precinct has a population
          of more than 75,000, is the 'comissioners
          court prohibited by [article2379, V.T.C.S.]
          from transferringthe justice court frch
          the county courthouse to .anotherbuilding,
          such as the county jail or a separate
          county office building?
     Article 2379, V.T.C.S., providesr
              When the justice precinct where the
              courthouse of any county is located
              contains more than seventy-five
              thousand inhabitants,the commis-
              sioners court of said oounty shall
              provide and furnish a suitable place
              in such courthouse for such justice to
              hold court.
     The statute provides that the county "shall" provide
and furnish qualifying justices of the peace with a place
to hold court in the courthouse. The.word,*shalla ordinarily
implies a mandatory requirement. Attorney Gemma Opinion
H-326 (1974). The term 'kourthouseWhas been defined as
follows:



                             p. 3466
The Honorable E. L. Short - page 2 (H-821)


              The courthousemeans the building at
           the county seat in which the courts are
           held, the records kept, and the officers
           of the county maintain their offices
           and perform their functions. Harris 5
           Elder, 49 S.W.Zd 973 (Tex. Civ. App. --
           -80     1932, writ dism'd).
     Accordingly,pursuant to the clear term of article
2379, when a justice precinct in which the county courthouse
is located contains more than 75,000 inhabitants,the county
is required to provide and furnish a suitable place in the
courthouse for the justice of the peace to hold aourt.
     Whether a particularplace is suitable for the holding
of court and whether a particular building or group of
buildings is the courthouse involve questions of fact which
canuot be resolved in the opinion process. Attorney General
Opinions H-56 (19731,M-307 (19681,M-195 (19681,M-187
(1968),C-697 (1966))WW-277 (1957) and O-2911 (1940).
                     SUMMARY
           When a justice precinct in which the
           county courthouseis located contains
           more than 75,000 inhabitants,the
           commissionerscourt is required to
           provide the justice of the peace
           with a suitableplace to hold court
           in the courthouse.
                         Very truly yours,



                               rney General of Texas




Opinion Committee
W                              p. 3467